DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the separated parts in fig. 3 should be provided with connecting lines.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesslin-vin Heimendahl et a. (2017/0137129) in view of Schaeffer et al. (2009/0151727).
Regarding claim 1, Hesslin-vin Heimendahl discloses an oxygen mask container assembly (figs. 2-4) comprising: a container (9) that defines a container interior and includes a container opening (bottom opening), an oxygen mask assembly (16, 18) disposed in the container interior, wherein the oxygen mask assembly (16) includes a mask (16) and a lanyard (18); a cover assembly (10) that is movable between a closed position where the cover assembly covers the container opening and an open position where the mask (16) can be ejected through the container opening and from the container interior ([0045] discloses releasing the mask from the interior of the container through the bottom opening covered by the cover 10 when the cover is released), wherein the cover assembly (10) includes a light assembly (4) therein ([0049] lines 1-8 disclose the reading lights 4 within the cover 10), and wherein the light assembly (4) is configured to shine light below the cover assembly ([0049] lines 1-8 discloses the reading lights 
Hesslin-vin Heimendahl discloses a latch (24) but does not specifically disclose a mask 
ejector in operative communication with the mask.  However, Schaeffer teaches an ejector (131) in operative communication with the mask ([0025] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask of Hesslin-vin Heimendahl with a mask ejector as taught by Schaeffer to provide the advantage of enhanced mask delivery in times of turbulence or when a mask is not fully released by the latch.

Claims 2-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesslin-vin Heimendahl et a. in view of Schaeffer, as applied to claim 1 above, and further in view of Savain (2015/0166178).
Regarding claim 2, Hesslin-vin Heimendahl discloses the light (4) is movable with the cover (10) from a closed position to an open position ([0038] lines 1-8) but does not specifically disclose that the light is an LED light assembly.  However, Savain teaches an LED light ((62, 91) ([0078] lines 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light of Hesslin-vin Heimendahl to be an LED as taught by Schaeffer to provide the advantage of enhanced energy conservation and cost efficiency since led lights use less power.
Regarding claim 3, the modified Hesslin-vin Heimendahl discloses (see fig. 23-24 of Savain) a cover assembly includes a bezel (80) that defines a bezel opening (inner perimeter) 
Regarding claim 4, Hesslin-vin Heimendahl discloses  a panel insert (2) that is configured to be positioned in an aircraft ceiling panel.([0005] lines 1-10).
Regarding claim 5, Hesslin-vin Heimendahl discloses the panel insert (2) includes a panel insert opening (as shown in fig. 1, the panel 2 includes an opening through the cover 10) that is co-axial with the container opening (as shown the container opens through the cover opening 10 and is thus coaxial).
Regarding claim 8, the modified Hesslin-vin Heimendahl discloses the LED light
assembly includes an LED printed circuit board and an LED lens (79) ([0081] lines 1-10, [0086] lines 1-8 of Savain discloses light switches, LEDs and indicators and thus t includes a printed circuit board to mount the LEDs).

Allowable Subject Matter
Claim 9 is allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schumacher (5,651,733) discloses a pivotable light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.